tcmemo_2012_65 united_states tax_court michael a scott petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’s income_tax and imposed fraud penalties under sec_6663 based upon omission of gross_income determined under the bank_deposits method of indirect proof held p omitted items of gross_income from his federal_income_tax returns held further p is liable for fraud penalties under sec_6663 held further r’s determinations were timely under sec_6501 because p filed false or fraudulent_returns edward f mclaughlin for petitioner carina j campobasso and andrea d haddad for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined deficiencies in and civil_fraud penalties with respect to petitioner's federal_income_tax as follows year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number the issues for decision are whether the periods of limitations for assessing and collecting the proposed deficiencies and penalties remain open and if so whether petitioner underreported his business income by dollar_figure dollar_figure and dollar_figure for and years in issue respectively 1unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar 2in the notice respondent determined that petitioner omitted gross_receipts continued overstated his business deductions by dollar_figure dollar_figure and dollar_figure for those years respectively and is liable for the civil_fraud penalty pursuant to sec_6663 for each of those years findings_of_fact introduction some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time he filed the petition petitioner resided in massachusetts petitioner's dental practice and his work for other dentists petitioner is a dentist he graduated from dental school in and after working for other dentists for six years opened his own dental practice as a sole_proprietorship in in he moved his dental office to reading continued of dollar_figure dollar_figure and dollar_figure for and respectively towards the end of the trial the parties proffered a joint exhibit which listed the disputed gross amounts on schedule c profit or loss from business for each year in issue as dollar_figure dollar_figure and dollar_figure for those years respectively on brief respondent sets forth as the unreported schedule c amounts in dispute the amounts in the text we assume that respondent concedes those amounts as the upper bound on each year's unreported schedule c amounts 3there are also certain computational adjustments that follow from the adjustments at issue but they are not in controversy and we need not discuss them massachusetts reading office generally during the years in issue petitioner worked four days a week monday through thursday in the reading office and to supplement his income he worked for other dentists on fridays and saturdays during and petitioner worked on fridays for dr albert abrahamson and on saturdays for dr frank wetherbee and after dr wetherbee sold his practice to dr ramiro blanco for dr blanco during petitioner also worked at the dental office of osorio watkin dmd pc osorio watkin during petitioner similarly worked for other dentists he also worked on a commission basis for a dental supply company loans from american investment bank in date date and date petitioner made written application to american investment bank n a aib for loans the proceeds of which he indicated would be used to buy dental equipment on the first of those applications he listed among other liabilities credit card unsecured debt of dollar_figure and other debts annotated school loans of dollar_figure he indicated an annual pre-tax net_income of dollar_figure he signed the application certifying that he had carefully read it and the information was true and correct on the date application he listed among other liabilities total credit cards of dollar_figure and other school loans of dollar_figure he indicated an annual pretax income of dollar_figure he signed that application making the same certification on an accompanying loan data verification form a record of an interview prepared by a bank loan officer petitioner when asked to review his unlisted debt listed only an auto loan and credit card debt the interviewer wrote all other debts have been disclosed under the heading other questions or comments the interviewer wrote dr's pre-tax net after expense income is dollar_figure petitioner signed the loan data verification form certifying under penalty of perjury that the information thereon was complete true and correct on the date application petitioner listed among other liabilities credit cards unsecured debt of dollar_figure and other debts-school loans of dollar_figure he indicated an annual pretax income of dollar_figure he signed the application certifying that the information was true and correct on an accompanying somewhat different loan data verification form the interviewer wrote income is dollar_figure dr states income is increasing moved to a new office late summer and income is up petitioner signed that loan data verification form certifying under penalty of perjury that the information thereon was complete true and correct petitioner's bank accounts during the years in issue petitioner maintained and made deposits to seven different bank accounts at different banks including fleet bank and bay bank he had sole dominion and control_over all of those accounts credit card advances during petitioner received the following credit card cash advances credit card advances totaling dollar_figure that were deposited in several of his bank accounts bank one credit card dollar_figure on date dollar_figure on date mbna credit card dollar_figure in date another mbna credit card dollar_figure on date dollar_figure on date 4petitioner's proposed finding of fact identifies this credit card advance as having been received on date exhibit 88-j p identifies it as having been received on date we assume that the latter is the correct date 5petitioner's proposed finding of fact identifies these two credit card advances the dollar_figure and dollar_figure credit card advances as having been received on july and respectively exhibit 88-j p identifies them as having been received on july and respectively we assume that the latter are the correct dates financial statements in petitioner hired joseph larosa a certified_public_accountant to prepare financial statements for his practice petitioner provided mr larosa with records from which he prepared for petitioner financial statements for calendar_year mr larosa sent those statements to petitioner on date the statements included a statement of revenue and expenses-cash basis which showed net_income of dollar_figure petitioner did not request that mr larosa prepare his federal or state tax returns income_tax return preparation in petitioner hired sovereign united a california accounting firm specializing in dental and medical practice tax_return preparation to prepare his individual federal_income_tax returns the organization designated j a mattatal as petitioner's return preparer and he prepared petitioner's tax returns return petitioner filed his form_1040 u s individual_income_tax_return on date he reported dollar_figure of taxable_income and zero dollars in wages salaries tips etc on the attached schedule c profit or loss from business petitioner described his business as a dentistry service dental business the schedule c reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure expenses of dollar_figure including dollar_figure of other expenses other expenses and a net profit of dollar_figure an attachment shows other expenses to comprise miscellaneous expenses such as accounting bank charges business_gifts telephone and the like return petitioner filed his form_1040 on date he reported zero taxable_income and zero dollars in wages salaries tips etc the schedule c relating to petitioner's dental business reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure expenses of dollar_figure including dollar_figure of other expenses similar to those claimed the year before and a loss of dollar_figure on the schedule d capital_gains_and_losses petitioner reported dollar_figure of receipts from sales of capital assets on the schedule e supplemental income and loss he reported dollar_figure of rental receipts return petitioner filed his form_1040 on date again reporting zero taxable_income and zero dollars in wages salaries tips etc the schedule c relating to petitioner's dental business reported gross_receipts of dollar_figure zero cost_of_goods_sold dollar_figure of expenses including dollar_figure of other expenses similar to those claimed the year before and a loss of dollar_figure on the schedule d petitioner reported zero receipts from sales reporting thereon only a short-term loss carryover on the schedule e he reported dollar_figure as rental receipts return petitioner filed his form_1040 on date he reported zero taxable_income and dollar_figure in wages salaries tips etc dollar_figure net of withholding the schedule c relating to petitioner's dental business reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure dollar_figure of expenses including dollar_figure of other expenses similar to those claimed the year before and a loss of dollar_figure on the schedule d petitioner reported zero receipts from sales reporting thereon only a short-term loss carryover on the schedule e he reported dollar_figure as rental receipts initial internal_revenue_service irs civil examination in date respondent initiated an examination of petitioner's form_1040 revenue_agent thomas demeo sent to petitioner an appointment letter and a form_4564 information_document_request requesting that certain records be made available for examination petitioner refused to comply until provided with a copy of revenue_agent demeo's oaths of office and his bond certifying that he is bonded both surety and fidelity by the government revenue_agent demeo faxed to petitioner a copy of his pocket commission petitioner however refused to comply with the form_4564 request or to participate in a scheduled meeting absent a copy of the oath of office and bond as a result revenue_agent demeo served summonses on several of the financial institutions at which petitioner held accounts upon learning of the summonses petitioner sent a letter dated date to jamie fraser a bay bank official threatening to hold her personally responsible if she complied with the summons absent an official court order petitioner also sent a letter dated date to denise gage a fleet bank official threatening to sue for damages for violating their fiduciary relationship if she compl ied with the defective summons these and other financial institutions complied with the summonses and after receiving the requested documents revenue_agent demeo prepared a preliminary bank_deposits analysis from which he concluded that petitioner had understated his income and claimed excess_deductions on his tax_return on the basis of that conclusion he decided to extend his examination to petitioner's 6pocket commissions are an authorized form of identification evidencing the bearer's authority when contacting the public and describe the specific authority and responsibilities of the authorized bearer internal_revenue_manual pt date tax_return he sent to petitioner a letter dated date informing him that his tax_return was still under examination and that respondent had initiated an examination of his return for similar issues revenue_agent demeo asked that petitioner contact him to discuss the examination petitioner refused to do so until provided with documents proving revenue_agent demeo's authority revenue_agent demeo did not reply to petitioner but on further analysis of the received bank records he determined that there appeared to be large understatements of income and excess_deductions in petitioner's returns he prepared a report and referred petitioner's case to the irs' criminal_investigation_division cid in date however he again contacted petitioner by letter enclosing a form_872 consent to extend the time to assess tax and requesting that he consent to extend the period of limitations to assess his income_tax petitioner refused his consent without proof of revenue_agent demeo's examination authority irs criminal investigation cid received revenue_agent demeo's referral and conducted an investigation in aid of that investigation a cid special_agent issued summonses to several banks and other persons to provide information petitioner moved in u s district_court for the district of massachusetts to quash the summonses alleging that the summonses were issued in bad faith to harass and vex the recipients of the summonses and that the information sought was not relevant to the irs' investigation the district_court denied petitioner's motion concluding among other things that b eyond the conclusory allegations in the motion to quash petitioner has made no showing of improper purpose bad faith or abuse of process the cid_investigation concluded with a decision not to prosecute petitioner respondent determined to continue its civil examination of petitioner's returns continued irs civil examination revenue_agent demeo was no longer available to continue the civil examination of petitioner's returns therefore in date respondent assigned revenue_agent richard barbati to examine petitioner's and returns revenue_agent barbati subsequently expanded the examination to include petitioner's return because petitioner had not provided records of his income- producing activities during revenue_agent demeo's earlier examination revenue_agent barbati reconstructed petitioner's income under the so-called bank_deposits method to reconstruct petitioner's income for each year in issue revenue_agent barbati identified and analyzed deposit tickets and bank_deposits made to each of petitioner's seven bank accounts identified the source of all deposits ie check cash credit card and nontaxable sources7 and prepared for each examined bank account a schedule of the amount and source of each deposit made to the account revenue_agent barbati then calculated the total deposits plus amounts withheld from deposits reflected in copies of bank deposit tickets and compared each year's total deposits less identifiable nontaxable sources with the gross_income reported on petitioner's tax_return he believed that for each examined year the difference disagreed deposit represented unreported gross_income from petitioner's dental business for that year adjustment during petitioner deposited dollar_figure in his bank accounts of that amount dollar_figure represents transfers and other nonincome items including the credit card advances and interest and dividends that petitioner reported on his return revenue_agent barbati determined the difference dollar_figure to be the 7nontaxable sources include transfers between accounts deposits not readily apparent as business receipts returned checks identifiable loans and credit card advances revenue_agent barbati also treated deposits of interest and dividend income as nontaxable deposits apparently because he believed such receipts were adequately accounted for amount of petitioner's taxable deposits other than interest and dividends in his bank accounts revenue_agent barbati compared that amount with the dollar_figure of income reported on petitioner's return ie the sum of the schedule c receipts dollar_figure the schedule d receipts dollar_figure and the schedule e receipts dollar_figure he determined the difference dollar_figure to be petitioner's unreported receipts from his dental business adjustment during petitioner deposited dollar_figure in his bank accounts of that amount dollar_figure represents transfers and other nonincome items and interest and dividends that petitioner reported on his return revenue_agent barbati determined the difference dollar_figure to be the amount of petitioner's taxable deposits other than interest and dividends in his bank accounts revenue_agent barbati compared that amount with the dollar_figure of income reported on petitioner's return ie the sum of the schedule c receipts dollar_figure and the 8this amount excludes dollar_figure of such receipts realized on the redemption of certificates of deposit at no gain_or_loss which revenue_agent barbati characterized as nontaxable transfers 9this amount is less than the amount of unreported receipts determined in the notice because it reflects revenue_agent barbati's revision during trial preparation to his bank_deposits analysis which respondent adopted on brief as we stated supra note we assume that respondent concedes this amount as the upper bound on the year's unreported schedule c amount schedule e receipts dollar_figure he determined the difference dollar_figure to be petitioner's unreported receipts from his dental business adjustment during petitioner deposited dollar_figure in his bank accounts of that amount dollar_figure represents transfers and other nonincome items and interest and dividends that petitioner reported on his return revenue_agent barbati determined the difference dollar_figure to be the amount of petitioner's taxable deposits other than interest and dividends in his bank accounts revenue_agent barbati compared that amount with the dollar_figure of income reported on petitioner's return ie the sum of net wages after withholding dollar_figure the schedule c receipts dollar_figure and the schedule e receipts dollar_figure he determined the difference dollar_figure to be petitioner's unreported receipts from his dental business all years revenue_agent barbati also determined that for each year in issue the deductions claimed on petitioner's schedule c for other expenses should be disallowed in full for lack of substantiation 10see supra note 11see supra note notice_of_deficiency in an attachment to the notice respondent explained that for each year in issue his determination_of_a_deficiency in tax was principally due to his adjustments increasing petitioner's gross_receipts from his dental business and disallowing in full the schedule c deductions for other expenses respondent also explained his determination of a sec_6663 civil_fraud penalty for each year in issue opinion i period of limitations a introduction sec_6501 provides generally that the amount of any_tax must be assessed within three years of the filing of a return pursuant to sec_6501 however if a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the parties agree that unless his returns for the years in issue were made falsely or fraudulently with the intent to evade tax the period of limitations on assessment and collection of petitioner's income taxes for those years has expired respondent has the burden of proving an exception to the general limitations_period see eg 116_tc_31 and his burden here is the same as his burden under sec_6663 to prove applicability of the civil_fraud penalty which is also at issue see eg browning v commissioner tcmemo_2011_261 respondent must establish by clear_and_convincing evidence that petitioner filed false and fraudulent_returns with the intent to evade tax see sec_7454 rule b to do so respondent must establish by clear_and_convincing evidence both that petitioner underpaid his income_tax for each year in issue and at least some portion of each such underpayment was due to fraud see eg 96_tc_858 aff'd 959_f2d_16 2d cir b underpayments of tax introduction where allegations of fraud are intertwined with unreported and indirectly reconstructed income eg under the bank_deposits method it is properly part of the commissioner's case to investigate and negative reasonable explanations of nontaxable sources advanced by the taxpayer 348_us_121 91_tc_273 if the taxpayer claims specific nontaxable sources and the commissioner negatives those sources the commissioner need neither investigate and negative all possible nontaxable sources nor prove a likely source of taxable_income because it is reasonable to believe that the taxpayer making such claims did not have access to any other nontaxable sources see holland v united_states u s pincite 389_f2d_236 7th cir 261_f2d_643 1st cir rev'g and remanding tcmemo_1955_46 dileo v commissioner t c pincite boone v commissioner tcmemo_1997_471 aff'd 208_f3d_212 6th cir there is also no necessity of proof of a likely taxable source if the taxpayer advances no specific nontaxable sources and the commissioner negatives all possible nontaxable sources see 355_us_595 where however the commissioner does not do so proof of a likely taxable source of deposits is sufficient to meet his burden of establishing unreported income see id in any event the commissioner must not only show that the taxpayer had unreported income but that he underpaid his tax e g ferguson v commissioner tcmemo_2004_90 likely source we have found that petitioner is a dentist and that during the years in issue he carried on his own dental practice as well as worked two days a week for other dentists and in worked on commission for a dental supply company petitioner's tax returns for those years are in evidence and we have found that for each year he reported substantial receipts from his dental business petitioner can disagree with neither of those findings respondent argues that petitioner's own dental practice plus his work for other dentists is a likely source of the disagreed deposits that for each year in issue revenue_agent barbati had determined to be unreported receipts from his dental business in support of that argument respondent proposes among other things that we find and draw from the finding a negative inference that petitioner produced no books_or_records showing how much he worked for other dentists during the years in issue petitioner objects to that finding on the ground that he produced yearend tax data organizers that he provided each year to his tax_return_preparer mr mattatal which show the amounts he reported as received from other dentists and the dental supply company while that much is true petitioner introduced no supporting schedules or other detail showing the dates he worked for other dentists the amounts he received from employment on those dates or how he computed the yearend totals the yearend tax data organizers show dollar_figure earned from drs abrahamson and wetherbee in dollar_figure earned from drs abrahamson wetherbee and blanco in and dollar_figure earned from practice builders and assoc dental in if during each of those years petitioner worked two days a week weeks a year for other dentists his average daily take according to the yearend tax organizers was dollar_figure dollar_figure and dollar_figure for and respectively those averages are less substantially less for and than the midpoint dollar_figure of the range dollar_figure to dollar_figure that petitioner testified he could earn daily from working for other dentists we have little confidence in petitioner's records with respect to the amounts he received from working for other dentists and we certainly do not view them as establishing for each year the upper bound on those receipts moreover respondent does not limit his claim of a likely source to only the income petitioner earned working for other dentists but includes petitioner's own practice with respect to which we have no assurance petitioner faithfully reported all receiptsdollar_figure it is not necessary that we find likely sources capable of generating all of the income that respondent claims petitioner failed to report it is sufficient that we find likely sources for a substantial portion of it 581_f2d_28 2d cir murphy v commissioner tcmemo_1980_25 that much seems clear here we conclude that respondent has proved by clear_and_convincing evidence a likely source for income ie gross_income that allegedly petitioner failed to report for the years in issue viz the work he performed for other dentists his own 12although joyce o'brien the reading office's office manager testified as to the collection and deposit of the reading office's receipts her testimony does not convince us that petitioner faithfully reported all receipts on his individual tax returns dental practice and his commission-based work in for the dental supply company nontaxable source a introduction notwithstanding respondent's success in proving a likely source for income that allegedly petitioner failed to report on his tax returns petitioner claims that he reported all of his receipts constituting items of income and that for each year in issue the disagreed deposits can be explained by nontaxable sources b loan proceeds petitioner proposes that we find that from through he received and deposited in several of his bank accounts dollar_figure in loan proceeds from other dentists and that those amounts constitute nontaxable sources for at least a portion of the disagreed deposits in particular he proposes that we find that he received the following loans during through totaling dollar_figure in cash from a dr white loans between and totaling dollar_figure from a dr vennochi loans between and totaling dollar_figure from a dr geof13 glovsky jr loans between and totaling dollar_figure from a dr joel glovsky sr loans between and totaling dollar_figure from a dr rellas petitioner proffered no documents evidencing any loans from dr white instead he relied on his recollection to state the loan amounts in support of the proposed finding of loans totaling dollar_figure from dr vennochi between and petitioner asks that we find that the loan was later reduced to a writing to reflect the loan amount of dollar_figure to support that proposed finding he refers us to exhibit 90-p which apparently is a sheet of petitioner's business stationery with handwriting thereon the writing does not however refer to a loan by dr vennochi but does state that it is an acknowledgment that dr geof glovsky has lent petitioner dollar_figure to be paid in installments pincite interest it is dated date and appears to be signed by drs scott and glovsky it does not state the date of the loan or the expected dates of repayment petitioner does not in his proposed findings direct us to any writings evidencing any loans to him by dr glovsky sr or dr rellas 13in petitioner's proposed finding of fact he indicates that dr glovsky jr 's first name is joel at trial however petitioner referred to him as dr geof glovsky jr we assume that dr glovsky jr 's first name is geof absent from the record is evidence supporting the deposit into any of petitioner's bank accounts during the years in issue of loan proceeds from the alleged lenders we cannot find any deposited check from an alleged lender with markings indicating that the check represented a loan c gifts petitioner proposes that we find that his father dr austin scott made gifts to him between late and totaling dollar_figure he produced no documents evidencing the gifts d credit card advances petitioner proposes that we find that he deposited the credit card advances we have done sodollar_figure see supra e loan repayment petitioner proposes that we find that sometime in or john apostulou repaid to him a loan of dollar_figure petitioner proffered no documents evidencing that loan repayment transaction 14petitioner proposes that we also find that he received on date a credit card advance of dollar_figure we need not address this proposed finding because on brief he did not object to respondent's proposed finding that respondent determined as nontaxable income in dollar_figure of credit card advances which is a higher amount than what petitioner claims f cash hoard petitioner proposes that we find that he had a dollar_figure cash hoard in and that he deposited in his bank accounts in dollar_figure from the cash hoard he proffered no documents evidencing that deposit g analysis petitioner is uncertain as to the timing of his alleged loan and gift receipts we display below the results if we credit those receipts in full to each of the years in which petitioner said they might have been received and credit to the years those items of which he was more certain we disregard the credit card advances because revenue_agent barbati took more than petitioner's proposed amount into account in his bank_deposits analysis treating the advances as nontaxable deposits and thus the credit card advances cannot explain the disagreed deposits table loans gifts loan repayment cash hoard sum -0- -0- -0- -0- -0- dollar_figure -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number -0- dollar_figure -0- big_number big_number big_number -0- big_number -0- big_number big_number -0- big_number the amounts of disagreed deposits for and are dollar_figure and dollar_figure respectively and even if we were to credit his proposed findings as to nontaxable sources for those years which we do not petitioner has failed to propose sources adequate to explain all of the disagreed deposits for those years moreover even had respondent failed to show a likely source for the disagreed deposits he carries his burden of showing unreported income by showing that his determination of the disagreed deposits is accurate discussed in section ii b infra of this report and by negating each nontaxable source alleged by petitioner see 94_tc_654 the unexplained excesses clearly and convincingly evidence unreported income for and as for the uncertainty of petitioner's proposed findings with respect to the timing of the claimed loans and gifts leaves open the possibility that were we to credit the proposed findings he may have received in the amount of loans and gifts shown in table which exceed the disagreed deposits for that year given that petitioner is in a better position than is respondent to know when he received the claimed loans and gifts to reduce the uncertainty we think it appropriate to assume that if received the loans and gifts were received proportionally over the identified periods recalculating on that basis yields the following table loans gifts loan repayment cash hoard sum dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number 1we do not recalculate tax years and since the respective sums would again be less than the disagreed deposits for those years the disagreed deposits for are dollar_figure and similar to and even if we were to credit his proposed finding as to nontaxable sources for modified as we have done and we do not credit it15 petitioner has failed to propose nontaxable sources adequate to explain all of the disagreed deposits the unexplained excess clearly and convincingly evidences unreported income for conclusion for each year in issue respondent has shown a likely taxable source for a substantial portion of the disagreed deposits that respondent claims measure petitioner's unreported gross_income for that year petitioner offers nontaxable sources that when measured against those disagreed deposits also are substantial in amount we need not determine whether petitioner's claimed nontaxable sources provide reliable cover because for each year they are inadequate to explain all of that year's disagreed deposits and that is sufficient to show that he underreported his income for that year see united_states v massei u s pincite dileo v commissioner t c pincite clark v commissioner tcmemo_2001_205 moreover petitioner makes no argument that he has unclaimed deductions or credit sec_15we do not credit it for the reasons specified in sec ii b infra of this report in which we determine the amount of petitioner's unreported income for each year in issue that would reduce the tax burden attributable each year to his unreported income although petitioner reported a loss from his dental business on his schedules c for each of those years respondent disallowed other expenses in an amount sufficient to eliminate that loss which means that if we sustain those disallowances which we do petitioner's underreporting of income resulted each year in his underpaying his taxdollar_figure respondent has shown and we find that petitioner underreported his gross_income and consequently underpaid his tax for each year in issue c fraudulent intent introduction the second prong of the fraud test requires the commissioner to prove that for each year at least some portion of the taxpayer's underpayment_of_tax is due to fraud fraud for that purpose is defined as intentional wrongdoing with the specific purpose of avoiding a tax believed to be owed e g dileo v commissioner t c pincite in other words respondent must prove petitioner's state of mind to wit whether he intended to evade tax believed to be owing by e vidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses 377_f2d_469 1st cir lenihan v commissioner tcmemo_2006_259 conduct intended to conceal mislead or otherwise prevent the collection of tax see eg browning v commissioner tcmemo_2011_261 a fraudulent state of mind may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available see dileo v commissioner t c pincite over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent those badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash e g browning v commissioner tcmemo_2011_261 and cases cited therein although no single factor is necessarily sufficient to establish fraud a combination of factors is more likely to constitute persuasive evidence e g id a taxpayer's intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent e g id discussion the following factors indicate petitioner's fraudulent intent during each year in issue a understatement of income a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies the inference of fraud parks v commissioner t c pincite marretta v commissioner tcmemo_2004_128 aff'd 168_fedappx_528 3d cir petitioner underreported his income for each year in issue although is not a year in issue on the basis of the financial statements mr larosa prepared it is likely that petitioner also underreported his income on his form dollar_figure b maintenance of inadequate records taxpayers are required to keep such records as are necessary for the determination of tax see sec_6001 respondent attributes substantial portions of the disagreed deposits to amounts that petitioner earned from working for other dentists while petitioner concedes that he worked for other dentists during the 17it is notable that petitioner received the financial statements on date showing net_income of dollar_figure before he filed on date his form_1040 reporting a dollar_figure net profit from his dental business and dollar_figure of taxable_income years in issue and indeed he appears to have reported amounts earned from that employment the only records we have in evidence supporting the reported amounts are his yearend tax organizers obviously prepared at or after the close of each tax_year for the purpose of income_tax reporting as we stated supra we have little confidence in his records of earnings from such employment because petitioner provided no supporting schedules or other data showing the dates he worked for those other dentists the amounts he received from employment on those dates or how he computed the yearend totals while petitioner claims he received a or a w-2 from each dentist for whom he worked he failed to produce any such documents petitioner's principal defense to respondent's argument that the disagreed deposits constitute unreported income is that they represent deposits of numerous loan proceeds yet except perhaps in one case he has no records evidencing any such loan he testified to substantial gifts from his father but again has no record to support that testimony indeed his testimony is contradicted by his own answer to a discovery request in which he asserted that he received a dollar_figure loan not a gift from his father he testified to a cash hoard kept in a lockbox but again offered nothing to support that testimony finally in addition to unreported income this case concerns petitioner's failure to substantiate other expenses claimed on his schedules c petitioner produced no records to substantiate those expenses he attributes his lack of records to the fact that beginning in recurring office floods destroyed most of his business records which he kept in paper form in the reading office we are unconvinced finding it incredible that petitioner would not have modified his recordkeeping practices to guard against what he contends was and continues to be extremely frequent and significant water damage we find petitioner's failure to keep or produce adequate_records to support his tax_return positions to be an indicium of fraud c failure to cooperate with tax authorities we set forth supra the details of respondent's examinations and investigation of petitioner's tax returns respondent proposes and petitioner does not object that we find that p etitioner was uncooperative and made frivolous arguments regarding the government's authority to continue with the examination of petitioner's tax returns indeed in his brief petitioner argues that i n the instant case the petitioner's lack of cooperation and his alleged understatement of income remain as the only indication that he intend ed to evade or defeat the tax we adopt in substance respondent's proposed finding and find that petitioner did not cooperate in respondent's examinations of his income_tax returns and investigation with respect to his and tax returns d credibility of petitioner's testimony a taxpayer's lack of credibility the inconsistencies in his testimony and his evasiveness on the stand are heavily weighted factors in considering the fraud issue 743_f2d_309 5th cir aff'g tcmemo_1984_25 devries v commissioner tcmemo_2011_185 a central issue in this case is the amount of petitioner's income for each of the years in issue petitioner testified that he provided mr mattatal with generally accurate information to use in preparing his tax returns petitioner's taxable_year is not in issue yet for that year he reported on his form_1040 taxable_income of dollar_figure and schedule c income of dollar_figure for each of the years in issue through he reported on his form_1040 zero taxable_income and he reported schedule c losses of dollar_figure dollar_figure and dollar_figure for those years respectively in date date and date he also submitted written loan applications to aib on which he reported his pretax income for those years as dollar_figure dollar_figure and dollar_figure respectively he certified that information to be true and correct and with respect to the and applications he also signed loan data verification forms certifying under penalties of perjury that the information was complete true and correctdollar_figure petitioner filed his and form sec_1040 after submitting the date aib loan application however he filed his form_1040 on date approximately eight months before he submitted that application he testified that when he made the application he had his form_1040 in front of him he explained that the difference between the dollar_figure of taxable_income reported on his form_1040 and the dollar_figure reported on the date aib application was due to his guesstimate of that latter sum or confusion between the concepts of net and gross_income he testified that he based his guesstimate on a hope that he would earn more money than in however on the loan data verification form accompanying the date application petitioner certified under penalty of perjury that his income was dollar_figure and that his income was increasing 18petitioner signed the loan data verification form accompanying the date application on date the form states that petitioner's net_income is approximately dollar_figure a year on date petitioner received from mr larosa financial statements showing net_income of dollar_figure petitioner has not reconciled the discrepancy or testified that he brought it to the attention of aib at that time date tax_year had already closed and as his form_1040 would show his dental business lost dollar_figure in mr larosa who did accounting work for petitioner from to testified that petitioner was very interested in the practice management aspects of his dental business including appropriate ratios between receipts and expenses we assume from that and from petitioner's testimony concerning his efforts to manage the reading office's cashflow that throughout each year he stayed aware of the financial aspects of his business we believe that in date petitioner not only knew the amount of income that he had reported on his form_1040 but also had a good idea of the amount of his business income in we believe that petitioner either lied to aib on the date application or lied to respondent on his form_1040 and we think the latter is more probable we are also faced with the discrepancy between petitioner's failure on any of the aib loan applications or accompanying verification forms to list any of the loans from other dentists that he claims explain most of the disagreed deposits on the date and date loan applications petitioner shows as credit cards unsecured debt dollar_figure and dollar_figure respectively on the date loan application and accompanying loan verification form however petitioner shows that his credit card debt not including unsecured debt is approximately dollar_figure and the verification form states all other debts have been disclosed on the date application itself petitioner lists school loans and real_estate debt but nothing for the substantial debt that he claims he owed other dentists we thus assume that at least in date petitioner informed aib that he had no indebtedness of the type that he now claims explains the disagreed deposits moreover we cannot tell whether the dollar_figure and dollar_figure of combined credit card and unsecured debt listed on the date and date applications respectively comprised to any degree indebtedness to other dentists because of petitioner's testimony with respect to the reading office's cashflow deficiencies during the years in issue we suspect much if not all of that category constituted credit card debt we are thus faced with another seeming contradiction ie between what petitioner told aib about his indebtedness and his testimony to us the record also discloses discrepancies between petitioner's responses to discovery and his testimony at trial as stated supra section i c b of this report in answering an interrogatory petitioner claimed that his father dr scott lent him dollar_figure but he subsequently testified that his father made a gift to him of dollar_figure petitioner was also inconsistent in describing an alleged nontaxable receipt from mr apostulou in answering an interrogatory he claimed that he received a dollar_figure loan from mr apostolou at some point between and he did not identify mr apostolou as a recipient of any loan that he had made during that period at trial however petitioner testified that he lent to mr apostolou dollar_figure in or and that mr apostolou repaid him the proceeds of which were deposited into one of his bank accounts between and those may be minor inconsistencies but they cumulate with other evidence concerning credibility finally petitioner's demeanor during his testimony also brings his credibility into question his memory was clear as to those things that we assume he believed benefited his case but was cloudy evasive or just downright unbelievable in other respects he testified that at the end of although he had as much as dollar_figure of school debt and had incurred as much as dollar_figure of debt to purchase his practice it was thou i don't remember the exact amount he maintained a lockbox a cash hoard containing probably dollar_figure from which in he deposited dollar_figure to his bank accounts petitioner did not before trial volunteer any information about a cash hoard nor at trial did he offer any evidence other than his testimony of its existence he was inexact about its balance at any time that petitioner would maintain a substantial cash hoard at a time when his cash needs were substantial seems to us doubtful simply put we fail to believe his testimony about the existence of the cash hoard petitioner's testimony on some points contradicted his discovery responses and lacked credibility in several important areas we consider those faults to be evidence of his fraudulent intent conclusion petitioner is intelligent and well educated on three occasions he represented to aib amounts of income that while perhaps exaggerated indicate to us that he knew that he had more income than he reported on his form sec_1040 for the years in issue he undoubtedly understood that filing inaccurate returns would hamper respondent's ability to collect from him the correct_tax on the basis of the factors discussed supra we conclude that by clear_and_convincing evidence respondent has proved that petitioner filed fraudulent tax returns for and with intent to conceal mislead or otherwise prevent the collection of tax and we so find d conclusion because petitioner filed false or fraudulent form sec_1040 for each year in issue the general three year period of limitations of sec_6501 does not apply and the tax may be assessed at any time see sec_6501 the notice was thus timely ii deficiencies in tax a introduction we have determined that petitioner underpaid his tax for and and that because a portion of each underpayment was due to fraud respondent may assess and collect petitioner's deficiencies in tax for those years we must now determine the amount of each year's deficiency in tax petitioner bears the burden_of_proof see rule a dollar_figure b underreported income introduction the disagreed deposits for the years in issue are as follows year amount dollar_figure big_number big_number 19petitioner makes no argument that pursuant to sec_7491 the burden shifts to respondent in any event the record establishes that petitioner does not satisfy the preconditions found in sec_7491 for shifting the burden eg he failed to maintain records and he failed to cooperate with the secretary in his examinations and investigation both as required by sec_7491 respondent argues that the disagreed deposits for each year constitute unreported gross_income petitioner derived from his own dental practice his work for other dentists and his commission-based work in for a dental supply company respondent arrives at that conclusion on the basis of the bank_deposits analysis revenue_agent barbati prepareddollar_figure while we have determined that petitioner underreported his income for each year in issue we have not determined by how much bank_deposits analysis petitioner accepts that a bank_deposits analysis is a legitimate method of indirect proof of unreported income and he directs us to the u s court_of_appeals for the first circuit's description of the commissioner's initial evidentiary burden in proving unreported income by that method in 491_f2d_149 1st cir the court stated that the government must show that during the tax years in question the taxpayer was engaged in an income producing business or calling that he made regular deposits of funds into bank accounts 20respondent notes that revenue_agent barbati's bank_deposits analysis was conservative because he omitted the cash expenditure component of the traditional bank_deposits and cash expenditure analysis see generally 801_f2d_1020 8th cir and that an adequate and full investigation of those accounts was conducted in order to distinguish between income and non-income deposits petitioner makes no argument that respondent fails to meet the first two requirements he argues only that in violation of the third requirement respondent did not conduct an adequate and full investigation of petitioner's bank accounts to distinguish between income and nonincome deposits petitioner asserts that although he informed respondent of nonincome sources of the disagreed deposits particularly loan proceeds discussed supra section i b b of this report and credit card advances respondent failed to investigate or contact the identified lenders and credit card companies to substantiate the claim in support of that argument petitioner proposes the following finding of fact no evidence was presented that the respondent made any effort to interview or contact the licensed dentists that the petitioner identified in his responses to interrogatories as having loaned him money during the tax years and stip ex 71j the referenced stipulated exhibit is a copy of petitioner's answers and objections to respondent's interrogatories one of respondent's interrogatories requests that petitioner identify loans he received in through he was asked to identify each lender and to provide his or her current address and telephone number in response petitioner identified as lenders drs white vennochi glovsky jr and glovsky sr austin scott and john apostolou he provided no first names for the first four and no addresses or telephone numbers for any stating the addresses and telephone numbers are all publically available at trial petitioner testified that austin scott dr scott his father died in the adequacy of an investigation under the bank_deposits method turns on its own circumstances 487_f2d_832 2d cir as we stated supra section i b of this report if a taxpayer offers an explanation of nontaxable sources reasonably susceptible of being checked the commissioner has a duty to investigate and negative any such explanation holland v united_states u s pincite meier v commissioner t c pincite the critical question is whether the government's investigation has provided sufficient evidence to support an inference that an unexplained excess in bank_deposits is attributable to taxable_income 770_f2d_842 9th cir although it was petitioner's obligation to provide respondent with information as to the sources of his bank_deposits he chose not to do so during respondent's examinations and investigation receiving no information from petitioner respondent had no leads to pursue to identify nonincome deposits respondent sought bank records and copies of deposited checks and on the basis of his examination of transactions detailed in those documents excluded from deposit those items he determined to be nontaxable apparently only during respondent's conduct of discovery which respondent had no obligation to undertake did petitioner identify individuals who he claimed had lent him money but petitioner failed to answer a specific request for the addresses and telephone numbers of those individuals who for the most part he identified only by title and last name undoubtedly if the not-fully-identified individuals existed he knew their first names putting that fact together with his refusal to provide addresses and telephone numbers we conclude that at best he intended to make things difficult for respondent in addition petitioner undoubtedly knew that his father dr scott had been dead for over years but did not disclose this fact suggesting instead that his father's address and telephone number were publicly available we conclude that petitioner's answers to respondent's interrogatory were not made in a good-faith effort to identify nontaxable sources and to assist respondent in verifying them petitioner has not shown that at any point either before or after respondent issued the notice he volunteered information to respondent and cooperated with him in identifying those he claimed had lent him money all in all we think that the lender information that respondent obtained during discovery was insufficient to obligate him to further search for information that petitioner was in the best position to provide see eg enayat v commissioner tcmemo_2009_257 the taxpayer failed to provide credible_evidence to prove that third-party loans were made and the proceeds deposited into his disregarded entity's bank accounts and we therefore find no fault in the irs's declining to reduce net deposits to account for these unsubstantiated loans we find no fault in respondent's bank_deposits analysis for any of the years in issue nontaxable sources respondent has shown a likely taxable source for the disagreed deposits and in any event for purposes of sustaining an adjustment in a notice_of_deficiency increasing gross_income a bank deposit is prima facie evidence of income 87_tc_74 imposing on petitioner the burden of proving otherwise dipierro v commissioner tcmemo_1999_189 petitioner claims the disagreed deposits were attributable to loans and credit card advances we have made findings with respect to petitioner's receipt of credit card advances all of which he identifies as being deposited in his bank accounts in the credit card advances however do not serve to explain the disagreed deposits for because as we stated supra section i b g of this report revenue_agent barbati took more than petitioner's proposed amount into account in his bank_deposits analysis and treated the advances as nontaxable deposits we identified supra section i b b of this report petitioner's proposed findings regarding loan proceeds that from through he claims he received from other dentists and deposited in several of his bank accounts we have made none of those proposed findings because except perhaps in one case petitioner cannot substantiate either the loan or the deposit and we need not take him at his word see tokarski v commissioner t c pincite although exhibit 90-p discussed supra section i b b of this report is dated date and states that it is an acknowledgment of a dollar_figure loan from dr geof glovsky to petitioner it fails to support petitioner's claim that the proceeds of the alleged loan were deposited into any of his bank accounts during any of the years in question for lack of substantiation and because of questions with respect to his veracity we likewise do not find that petitioner had a cash hoard in1994 received any loan from dr scott or in or received a loan repayment of dollar_figure from mr apostulou 21see supra sec i c d of this report petitioner has failed to prove a nontaxable source for any of the disagreed deposits conclusion petitioner underreported his gross_income for the years in issue as follows year amount dollar_figure big_number big_number c disallowed deductions respondent disallowed for lack of substantiation dollar_figure dollar_figure and dollar_figure claimed as other expenses on petitioner's schedules c for and respectively for each year a schedule attached to petitioner's form_1040 shows other expenses to comprise miscellaneous expenses such as accounting bank charges business_gifts telephone and the like revenue_agent barbati testified that during his examination of petitioner's returns petitioner produced no substantiation for any of his business_expenses and he revenue_agent barbati could not tie checks produced pursuant to respondent's summonses to petitioner's claimed business_expense deductions nevertheless because he believed that petitioner did incur expenses in connection with his dental business and because he believed that excluding the category other expenses the total of expenses and cost_of_goods_sold shown on the front of each of petitioner's schedules c was reasonable he allowed that sum he denied the claimed other expense deductions however because he believed that included in that category could be expenses duplicating those he had allowed for instance dental lab fees that petitioner could have also claimed as materials_and_supplies which are included in a cost_of_goods_sold computation sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible however the taxpayer must substantiate the expenses see sec_6001 116_tc_438 the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction certain expenses must satisfy both sec_162 and the enhanced substantiation requirements of sec_274 petitioner does not specifically address the many reported expenses categorized as other expenses he proposes that we find that amounts on checks totaling dollar_figure in were properly deductible for a security deposit and advance rent neither purpose would necessarily give rise to a present deduction see eg williams v commissioner tcmemo_1998_93 a security deposit is not deductible if at all until the year actually forfeited belli v commissioner tcmemo_1989_403 in general an advance rental payment made by a cash_basis taxpayer is not deductible in the year paid but rather must be apportioned over the entire lease_term petitioner has failed to show that on account of the described checks he is entitled to a deduction for greater than that already allowed by respondent petitioner's testimony with respect to credit card charges for and may indicate deductible expenses but he did not persuade us that those expenses were not included in the already allowed category of cost_of_goods_sold for petitioner failed to convince us that he could not have obtained a duplicate of the lost credit card statement for that year or that the claimed expenses were not duplicated in other allowed categories on his schedule c given a lack of substantiation respondent allowed what he thought to be reasonable amounts of expenses allocable to petitioner's dental business we can go no higher with the evidence before us we are not bound to do so under the so- called cohan doctrine which if the enhanced substantiation requirements of sec_274 do not apply allows us to approximate the allowable_amount of a deductible expense that the taxpayer cannot fully substantiate see 39_f2d_540 2d cir petitioner has failed to prove his entitlement to deduct any of the disallowed other expenses we therefore sustain respondent's adjustments disallowing those expenses of dollar_figure dollar_figure and dollar_figure for and respectively d conclusion we sustain respondent's determinations of deficiencies in tax consistent with the underpayment amounts we have determined in this section ii iii fraud_penalty if the commissioner establishes that any portion of an underpayment_of_tax is due to fraud a penalty is imposed in an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 for purposes of determining the penalty amount the entire underpayment is treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 we have found underpayments of tax due to fraud for each of the years in issue petitioner has chosen to deny fraud altogether and has not except in general argued for lesser culpability for any of the underpaymentsdollar_figure petitioner 22on brief petitioner concedes in the instant case the petitioner's lack of cooperation and his alleged understatement of income remain the only indication continued has failed to show by a preponderance_of_the_evidence that any part of any of the underpayments is not due to fraud we therefore sustain the sec_6663 penalty for each of the years in issue decision will be entered under rule continued that he intended to evade or defeat the tax it would be equally compelling to conclude that the petitioner was negligent even grossly negligence sic in his dealings with the irs
